Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
A phone call has been placed on 01/04/2022 with JASON FAR-HADIAN to confirm the cancellation of claims 26-28.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “an energy expense” in line 14 should be amended to read –the energy expense--.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  the phrase “the user biometric data” in line 1 should be amended to read –a user biometric data” to avoid a potential of 112(b) lack of antecedent basis.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  the phrase “an energy expense” in line 1 should be amended to read –the energy expense--.  Appropriate correction is required.

Claim 25 is objected to because of the following informalities:  the phrase “the estimated heart rate” in line 17 should be amended to read –estimated heart rate-- to avoid a potential of 112(b) lack of antecedent basis.  Appropriate correction is required.

Claim 25 is objected to because of the following informalities:  the phrase “energy expense” in line 19 should be amended to read –the energy expense--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-12, 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1and 25 recite the limitation “a series of coordinate data” in lines 11 and 14, respectively, this limitation is not defined by the claims, which renders the claims indefinite, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It also doesn’t change the fact that under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure the series of coordinates are coordinates of which parameter. The scope of the claim remains indeterminate because of the claimed “a series of coordinate data”.

Claims 1, 21 recite the limitation “moving one or more body parts”, this limitation is not defined by the claims, which renders the claims indefinite. One with ordinary skill in the art isn’t sure if the claimed “one or more body parts” are the same and/or different than the “plurality of the user’s body parts”. As broadly as claimed the scope of the claim is indeterminate with respect to claimed “moving one or more body parts” in line 12.

Claim 1 recites the limitation "the user’s body parts" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the limitation "the user’s body parts" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7-12 and 21-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ward et al (US 2020/0047027).


receiving spatiotemporal data by a client application stored and executing on a client device (receiving streamed, live videos, images of a user performing a workout by exercise machine 100, par.48-49, fig.1), 
a plurality of activity elements associated with a workout in a virtual reality (VR) or augmented reality (AR) visual space, being displayed on a display in communication with the client application (par.29, display 102 can provide continuously augmented reality overlay updated textual, graphical, or video information that is positioned on the screen based at least in part on user position, par.67, plurality of visual feedback in par.68 and par.77, as best seen in fig.6 and 10c), 
the spatiotemporal data indicating spatial coordinates of a plurality of points associated with a plurality of the user's body parts, while the user is performing the workout (the body parts coordinates/3-Dposition displayed on display 102, par.67-68 and skeletal representations of user body position, par.77, as best seen in fig.6 and 10c), 
the spatiotemporal data being updated periodically, in response to the user moving one or more body parts during the workout (the body parts coordinates/3Dposition is 
determining an energy expense for the user during the workout based on the spatiotemporal data (determining energy burned from imaged/video data analyzing body positions, par.28, par.87 and par.97); and 
displaying the energy expense by the user during the workout on the display with the activity elements within the display (displaying energy burned/calories burned, par.80, fig.10j).

As to claims 2 and 22, Ward discloses the system and method, wherein the spatiotemporal data is received as data derived from image data of the user performing the workout (the body position date/images/videos are received while a user is performing a workout, par.5-9, par.29, par.48-50, par.67-68 and par.77, as best seen in fig.1, 5-6 and 10c).

As to claims 4 and 23, Ward discloses the system and method, wherein the energy expense includes calories burned (par.80, fig.10j).

As to claims 5 and 24, Ward discloses the system and method, wherein the energy expense and calories burned are displayed as on overlay to the activity elements displayed in a virtual reality (VR) or augmented reality (AR) visual space by a camera (par.29 and par.52, display 102 can provide continuously augmented reality overlay updated textual, graphical, or video information that is positioned on the screen based 

As to claim 7, Ward discloses the system and method, wherein the activity elements are augmented elements displayed within space captured by a camera (3D cameras, par.5-9, par.12, par.21, par.46, par.48 and par.50, as best seen in fig.1, 5, 6 and 10c).

As to claim 8, Ward discloses the system and method, wherein the user biometric data including the user age, height, weight, and sex (determining biometric data, par.50, determining weight, par.80).

As to claim 9, Ward discloses the system and method, wherein determining the energy expense includes:
selecting one of a plurality of calculation methods (the different methods to calculate energy burned/calorie-burning, par.28, par.81 par.87, par.94 and par.97); and
calculating the energy expense based on the selected calculation method (calculating energy burned/calorie-burning, par.28, par.81 par.87, par.94 and par.97).

As to claim 10, Ward discloses the system and method, wherein determining an energy expense includes comparing the energy expense to a range of expected energy expenses to confirm the validity of the energy expense (Summaries can compare a user against their personal workout history, par.94).


transmitting the received spatiotemporal data to a remote server by the client device (transmitting video/image data to cloud 120 and server 122, par.47 and par.53, fig.1);
calculating the energy expense based on the spatiotemporal data by the server (calculating energy burned using computers/processors in server 122, par.28, par.87 and par.97); and
receiving the calculated energy expense from the remote server by the client device (displaying the calculated energy burned/calories burned by display 102, par.80, fig.10j).

As to claim 12, Ward discloses the system and method, further comprising:
determining an estimated heart rate for the user while performing the workout (determining heart rate, par.23, par.28, par.50 and par.97), the heart rate determined based on the spatiotemporal data and user biometric data that does not change during the workout (par.28, par.50, par.52, par.82 and par.97),
wherein the energy expense for the user during the workout is determined based on the spatiotemporal data and the estimated user heart rate (par.28, par.50, par.52, par.82 and par.97), the user heart rate and energy expense being determined without measuring the user's heart rate (heart rate is being calculated from biometric data captured by camera and not measured, end of par.28 and end of par.50),
wherein the estimated heart rate for the user-is displayed during the workout by the client application (display 102 displays biometric information, such as, hear rate, par.80, fig.10j).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 21 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791